                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF TENNESSEE
                                            AT KNOXVILLE


   MAXIMINO CONTRERAS,                                        )
                                                              )
                      Petitioner,                             )
                                                              )
   v.                                                         )   Nos. 3:19-CV-156
                                                              )        3:16-CR-100
   UNITED STATES OF AMERICA,                                  )
                                                              )
                      Respondent.                             )


                                       MEMORANDUM OPINION

             Before the Court is Maximino Contreras’ (“Petitioner’s”) pro se motion to vacate,

   set aside, or correct his sentence pursuant to 28 U.S.C. § 2255. [Doc. 1; Criminal Docket

   (“Crim.”) Doc. 280].1 The United States has responded in opposition [Doc. 12]. Petitioner

   did not file a reply, and the time for doing so has passed. See Rule 5(d) of the Rules

   Governing Section 2255 Proceedings for the United States District Courts; see also [Doc.

   7]. Petitioner has also filed a motion to appoint counsel [Doc. 3] which is pending before

   this Court. For the reasons below, Petitioner’s § 2255 motion [Doc. 1; Crim. Doc. 280] and

   his motion for counsel [Doc. 3] will be DENIED.

        I.         BACKGROUND

             In January 2017, Petitioner and co-defendant were charged in a three-count

   superseding indictment pertaining to conspiracy and distribution of 50 grams or more of



             1
                 Document numbers not otherwise specified refer to the civil docket.


Case 3:16-cr-00100-RLJ-DCP Document 303 Filed 07/21/21 Page 1 of 14 PageID #: 2639
   methamphetamine, a Schedule II controlled substance, and a money laundering conspiracy.

   [Crim. Doc. 101]. Petitioner was named in all three counts. [See id.].

          On June 27, 2017, Petitioner entered into an amended plea agreement with the

   government. [Crim. Doc. 198]. Petitioner agreed to plead guilty to one count of conspiracy

   to distribute and possess with intent to distribute 50 grams or more of methamphetamine,

   in violation of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(A). [See id.] The plea agreement was

   signed by Petitioner and attorney Mike Whalen.

          In his plea agreement, Petitioner acknowledged that starting in at least March 2016

   through August 5, 2016, he was part of a methamphetamine conspiracy in the Eastern

   District of Tennessee and elsewhere. Petitioner acknowledged that he lived in Arizona and

   would ship methamphetamine to co-defendant. During the execution of a search warrant

   on August 5, 2016, in Morristown, TN, authorities recovered four pounds of actual

   methamphetamine, and approximately $22,000.00 in U.S. currency. Petitioner was the only

   person in the apartment at the time of the search and agreed to be held responsible for a

   base offense level 36. [Crim. Doc. 247, ¶¶ 17-18].

          The Court conducted a change of plea hearing on July 17, 2017. Although there is

   no transcript of that hearing in the record, the minutes from the hearing indicate that

   Petitioner was arraigned and specifically advised of his rights, that his motion to change

   plea to guilty was granted, that he waived the reading of the Indictment, that he pled guilty

   to Count 1 of the Superseding Indictment, that the Government moved to dismiss the

   remaining counts at sentencing, that Petitioner was referred for a Presentence Investigative



                                                2

Case 3:16-cr-00100-RLJ-DCP Document 303 Filed 07/21/21 Page 2 of 14 PageID #: 2640
   Report (“PSR”), and that he was to remain in custody until his sentencing hearing. [Crim.

   Doc. 197].

          The PSR calculated a total offense level of 35 and a criminal history category of III,

   resulting in a guideline range of 210 to 262 months. [Crim. Doc. 247, ¶ 56]. The PSR also

   noted that, but for Petitioner’s plea agreement dismissing Count 2, he would have been

   exposed to a two-level increase in his offense level, which would have subjected him to a

   guideline range of 262 to 327 months. [Id. at ¶ 57].

          The government filed a notice of no objections to the PSR. [Crim. Doc. 249]. The

   government also filed sentencing memorandum wherein it concurred that the correct

   advisory guideline calculation was 210 to 262 months’ imprisonment and reserved the right

   to offer argument and proof at the sentencing hearing as the Court permitted and as it

   deemed appropriate. [Crim Doc. 250].

          Petitioner, through counsel, filed a late notice of objections to the PSR, objecting to

   the enhancement for the special offense characteristic of maintaining a premises for

   manufacturing or distributing a controlled substance. [Crim. Doc. 257]. Petitioner, through

   counsel, filed a sentencing memorandum, requesting the Court strike the two-level

   enhancement for maintaining a drug premises and grant a downward variance for

   Petitioner’s cooperation. [Crim. Doc. 260].

          On April 30, 2018, after considering and overruling Petitioner’s late-filed objection

   to the PSR, the Court sentenced Petitioner to a total of 210 months’ imprisonment and then

   five years of supervised release. [Crim. Doc. 269]. Petitioner did not file a direct appeal,

   but on May 1, 2019, he filed this § 2255 motion.

                                                 3

Case 3:16-cr-00100-RLJ-DCP Document 303 Filed 07/21/21 Page 3 of 14 PageID #: 2641
      II.      STANDARD OF REVIEW

            Under § 2255(a), a federal prisoner may move to vacate, set aside, or correct his

   judgment of conviction and sentence if he claims that the sentence was imposed in violation

   of the Constitution or laws of the United States, that the court lacked jurisdiction to impose

   the sentence, or that the sentence is in excess of the maximum authorized by law or is

   otherwise subject to collateral attack. 28 U.S.C. § 2255(a). As a threshold standard, to

   obtain post-conviction relief under § 2255, the motion must allege: (1) an error of

   constitutional magnitude; (2) a sentence imposed outside the federal statutory limits; or

   (3) an error of fact or law so fundamental as to render the entire criminal proceeding

   invalid. Mallett v. United States, 334 F.3d 491, 496-97 (6th Cir. 2003); Moss v. United

   States, 323 F.3d 445, 454 (6th Cir. 2003).

            A movant bears the burden of demonstrating an error of constitutional magnitude

   which had a substantial and injurious effect or influence on the criminal proceedings. See

   Reed v. Farley, 512 U.S. 339, 353 (1994) (noting that the Petitioner had not shown that his

   ability to present a defense was prejudiced by the alleged constitutional error); Brecht v.

   Abrahamson, 507 U.S. 619, 637-38 (1993) (addressing the harmless-error standard that

   applies in habeas cases alleging constitutional error). To obtain collateral relief under

   § 2255, a movant must clear a significantly higher hurdle than would exist on direct appeal.

   United States v. Frady, 456 U.S. 152, 166 (1982).

            When a defendant files a § 2255 motion, he must set forth facts which entitle him

   to relief. Green v. Wingo, 454 F.2d 52, 53 (6th Cir. 1972); O’Malley v. United States, 285

   F.2d 733, 735 (6th Cir. 1961). A movant must prove that he is entitled to relief by a

                                                 4

Case 3:16-cr-00100-RLJ-DCP Document 303 Filed 07/21/21 Page 4 of 14 PageID #: 2642
   preponderance of evidence. Pough v. United States, 442 F.3d 959, 964 (6th Cir. 2006). A

   motion that merely states general conclusions of law, without substantiating the allegations

   with facts, is without legal merit. Loum v. Underwood, 262 F.2d 866, 867 (6th Cir. 1959);

   United States v. Johnson, 940 F. Supp. 167, 171 (W.D. Tenn. 1996).

          Under Rule 8(a) of the Governing Rules, the Court is to review the answer, any

   transcripts, and records of prior proceedings and any material submitted under Rule 7 to

   determine whether an evidentiary hearing is warranted. Rules Governing Section 2255

   Proceedings, Rule 8(a). If a petitioner presents a factual dispute, then “the habeas court

   must hold an evidentiary hearing to determine the truth of the petitioner’s claims.” Huff v.

   United States, 734 F.3d 600, 607 (6th Cir. 2013) (quoting Valentine v. United States, 488

   F.3d 325, 333 (6th Cir. 2007)). An evidentiary hearing is not required “if the petitioner’s

   allegations cannot be accepted as true because they are contradicted by the record,

   inherently incredible, or conclusions rather than statements of facts.” Valentine, 488 F.3d

   at 333 (quoting Arrendondo v. United States, 178 F.3d 778, 782 (6th Cir. 1999)). The Court

   FINDS no need for an evidentiary hearing in the instant case.

      III.   ANALYSIS

          As an initial matter, Petitioner seems to raise four claims in this § 2255 motion: 1)

   ineffective assistance of counsel for his first attorney, Joshua Hedrick, for requesting a

   continuance when he filed a motion to withdraw which affected Petitioner’s speedy trial

   rights; 2) ineffective assistance of counsel for his final attorney, Mike Whalen, for not

   appealing the sentence which was about the guidelines range minimum of 10 years or 168

   months as stated in the PSR, 3) that the Court erred in sentencing Petitioner above the

                                                5

Case 3:16-cr-00100-RLJ-DCP Document 303 Filed 07/21/21 Page 5 of 14 PageID #: 2643
   sentencing guideline range and that Petitioner retained his right to appeal a sentence above

   the minimum sentence in the PSR; and 4) prosecutorial misconduct for interfering with

   Petitioner’s right to a speedy trial. [Doc. 1; Crim. Doc. 280]. Petitioner has also filed a

   motion to appoint counsel [Doc. 3] which the Court will address first.

          A. Motion for Counsel [Doc. 3]

          Petitioner filed a motion for appointed counsel, requesting a court-appointed

   counsel stating that he is not able to afford counsel, he is ignorant of the laws, and is not

   fluent in English. [Doc. 3].

          There is no constitutional right to counsel in post-conviction proceedings. See

   Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (observing that the “right to appointed

   counsel extends to the first appeal of right, and no further”); Foster v. United States, 345

   F.2d 675, 676 (6th Cir. 1965) (noting that the constitutional right to counsel does not extend

   to collateral proceedings). Even so, a district court has discretion, under 18 U.S.C. §

   3006A(a)(2), to appoint counsel when “the interests of justice so require.” See Childs v.

   Pellegrin, 822 F.2d 1382, 1384 (6th Cir. 1987). In exercising discretion as to whether to

   appoint counsel, a court should consider several factors, including the nature of the case,

   whether the issues are legally or factually complex, and the litigant’s ability to present the

   claims for relief to the court. See Lavado v. Keohane, 992 F.2d 601, 605 (6th Cir. 1993).

          As discussed in this memorandum opinion, Petitioner has adequately presented his

   claims to the Court without the benefit of counsel, and the Court has found the issues to be

   without merit. Petitioner has also failed to offer any material facts that would justify the

   appointment of counsel. Accordingly, his motion [Doc. 3] will be DENIED.

                                                 6

Case 3:16-cr-00100-RLJ-DCP Document 303 Filed 07/21/21 Page 6 of 14 PageID #: 2644
          B. Ineffective Assistance of Counsel Claims (Claims 1 & 2)

          The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused

   shall enjoy the right . . . to have the assistance of counsel for his defense.” U.S. Const.

   amend. VI. A criminal defendant’s Sixth Amendment right to counsel necessarily implies

   the right to “reasonably effective assistance” of counsel. Strickland v. Washington, 466

   U.S. 668, 687 (1984). Under the Strickland standard for proving ineffective assistance of

   counsel, a movant must show: (1) that counsel’s performance was deficient; and (2) that

   the deficient performance prejudiced the defense. Id.

          To prove deficient performance, the movant must show “that counsel made errors

   so serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant by

   the Sixth Amendment.” Id. The appropriate measure of attorney performance is

   “reasonableness under prevailing professional norms.” Id. at 688. A movant asserting a

   claim of ineffective assistance of counsel must “identify the acts or omissions of counsel

   that are alleged not to have been the result of reasonable professional judgment.” Id. at 690.

   The evaluation of the objective reasonableness of counsel’s performance must be made

   “from counsel’s perspective at the time of the alleged error and in light of all the

   circumstances, and the standard of review is highly deferential.” Kimmelman v. Morrison,

   477 U.S. 365, 381 (1986). It is strongly presumed that counsel’s conduct was within the

   wide range of reasonable professional assistance. Strickland, 466 U.S. at 690.

          The prejudice prong “requires showing that counsel’s errors were so serious as to

   deprive the defendant of a fair trial, a trial whose result is unreliable.” Id. at 687. The

   movant must demonstrate “a reasonable probability that, but for counsel’s unprofessional

                                                 7

Case 3:16-cr-00100-RLJ-DCP Document 303 Filed 07/21/21 Page 7 of 14 PageID #: 2645
   errors, the result of the proceeding would have been different[.]” Id. at 703. Counsel is

   constitutionally ineffective only if a performance below professional standards caused the

   defendant to lose what he “otherwise would probably have won.” United States v. Morrow,

   977 F.2d 222, 229 (6th Cir. 1992).

                 a. Claims against Attorney Hedrick

          Petitioner claims that Attorney Hedrick lied to him regarding the plea deal, forcing

   Petitioner to request new counsel and a continuance for new counsel to represent Petitioner

   effectively. [Doc. 1].

          Petitioner’s argument fails at Strickland’s second step. While it is undisputed that

   Attorney Hedrick “communicated an incorrect plea offer” and then “corrected his

   statement of the terms of the offer,” Petitioner has not shown that he was prejudiced by the

   misstatement. Petitioner has not alleged that he would not have pled guilty or proceeded to

   trial but for counsel’s mis-advice. Further, when deciding whether Petitioner was entitled

   to new counsel, the Court determined that Attorney Hedrick’s mistake “was corrected

   without prejudice to [Petitioner]…” [Crim. Doc. 82]. Petitioner thus cannot bear his burden

   of showing “a reasonable probability that, but for counsel’s unprofessional errors, the result

   of the proceeding would have been different.” Strickland, 466 U.S. at 694.

          Similarly, Petitioner agreed to continue the trial at the hearing on Attorney

   Hedrick’s motion to withdraw and knew that receiving a new attorney would result in a

   continuance. [Crim. Doc. 82]. Petitioner did not raise a speedy-trial violation claim at that

   time, nor did he raise one prior to entering his guilty plea. See Zedner v. United States, 547



                                                 8

Case 3:16-cr-00100-RLJ-DCP Document 303 Filed 07/21/21 Page 8 of 14 PageID #: 2646
   U.S. 489, 502-03 (2006) (noting that defendants must raise speedy-trial claims before

   pleading guilty).

          Accordingly, Petitioner’s Claim 1 will be DENIED as Petitioner has not shown that

   he was prejudiced by any alleged ineffectiveness of counsel.

                 b. Claims against Attorney Whalen

          Petitioner’s ineffective assistance claim against Attorney Whalen centers around a

   failure to file an appeal, notwithstanding the enforceable appeal-waiver in his plea

   agreement. As Petitioner has not provided specific facts to support his conclusory

   allegation, the Court can reject this contention as insufficient to sustain the

   motion. See Ushery v. United States, No. 20-5292, 2020 U.S. App. LEXIS 21840, at *3–4

   (6th Cir. July 14, 2020). Further, Petitioner has not shown that his counsel was ineffective

   in failing to file an appeal, as Petitioner has not alleged that he asked counsel to file an

   appeal or would have filed an appeal absent counsel’s mis-advice. Accordingly, Petitioner

   has not shown that counsel was ineffective, and his Claim 2 will be DENIED.

          C. Sentencing Error Claim (Claim 3)

          Petitioner claims that he received a sentence above his guideline range and above

   the mandatory minimum sentence applicable. He also contends that he retained the right to

   appeal such a sentence. [Doc. 1].

                 a. Collateral Attack Waiver

          When a defendant knowingly, intelligently, and voluntarily waives the right to

   collaterally attack his sentence, he is precluded from bringing such claims. Davila v. United

   States, 258 F.3d 448, 451 (6th Cir. 2001) (citing to United States v. Fleming, 239 F.3d 761,

                                                9

Case 3:16-cr-00100-RLJ-DCP Document 303 Filed 07/21/21 Page 9 of 14 PageID #: 2647
 763 (6th Cir. 2001). A waiver in a plea agreement is generally considered knowing and

 voluntary if a defendant testified that his guilty plea was not coerced and that he reviewed

 and understood the agreement terms. Id. An exception to the general rule exists if the

 collateral attack concerns the validity of the waiver itself. In re Acosta, 480 F.3d 421, 422

 (6th Cir. 2007). However, in situations where the § 2255 motion does not articulate a basis

 for attacking the validity of the waiver, the Sixth Circuit and lower courts within the Circuit

 have upheld collateral attack waivers if the waivers were knowing and voluntary. Watson

 v. United States, 165 F.3d at 486, 489 (6th Cir. 1999); United States v. Eversole, No. 6:05-

 cr-34, 2010 WL 420067, at *2, n.3 (E.D. Ky. Feb. 1, 2010).

        In this case, Petitioner signed a Plea Agreement containing the following waiver

 provision: “[t]he defendant will not file any motions or pleadings pursuant to 28 U.S.C. §

 2255 or otherwise collaterally attack the defendant’s conviction(s) or sentence, with two

 exceptions: The defendant retains the right to file a §2255 motion as to (i) prosecutorial

 misconduct and (ii) ineffective assistance of counsel.” [Crim. Doc. 198, p. 5].

        Petitioner does not challenge the validity of the actual waiver, suggest that he did

 not understand the waiver, or claim that he did not sign it voluntarily. Accordingly, because

 Petitioner is not attacking the validity of the plea itself, and because he expressly waived

 the right to collaterally attack his conviction except for claims of ineffective assistance of

 counsel and prosecutorial misconduct, Claim 3 is barred by the knowing and voluntary

 waiver contained in the binding Plea Agreement. See Davila, 258 F.3d at 451. Accordingly,

 Petitioner’s Claim 3 will be DENIED as barred by his collateral attack waiver. However,

 as discussed below, this claim alternatively fails on the merits.

                                               10

Case 3:16-cr-00100-RLJ-DCP Document 303 Filed 07/21/21 Page 10 of 14 PageID #:
                                    2648
               b. Merits

        Petitioner argues that the Court sentenced him above the guideline range as set forth

 in the PSR and above the applicable mandatory minimum sentence. The Government

 responds that this claim is procedurally defaulted, and Petitioner’s claim is meritless as

 Petitioner’s sentence did not exceed the guideline range in the PSR. [Doc. 12].

        As Petitioner failed to raise this claim on appeal, Petitioner is procedurally defaulted

 from bringing this claim. See Massaro v. United States, 538 U.S. 500, 504 (2003) (“[T]he

 general rule [is] that claims not raised on direct appeal may not be raised on collateral

 review unless the petitioner shows cause and prejudice.”) (citing United States v. Frady,

 456 U.S. 152, 167-168 (1982), and Bousley v. United States, 523 U.S. 614, 621–22 (1998)).

 However, Petitioner can overcome the default by showing cause and prejudice.

        Here, Petitioner has not attempted to show cause or prejudice for failing to raise this

 issue on appeal, nor has Petitioner attempted to show that he is actually innocent. Bousley,

 523 U.S. at 622-23. Further, Petitioner was sentenced within the applicable guidelines

 range as set forth in the PSR. Petitioner’s contention that his sentence should have been

 168 months is based on the premise that the Court sustained Petitioner’s objection to the

 enhancement in the PSR. However, after consideration, the Court overruled Petitioner’s

 objection and sentenced Petitioner at the bottom of the guideline range, which was 210

 months. As the Supreme Court has explained, “[s]olemn declarations in open court carry a

 strong presumption of verity. The subsequent presentation of conclusory allegations

 unsupported by specifics is subject to summary dismissal, as are contentions that in the

 face of the record are wholly incredible.” Blackledge v. Allison, 431 U.S. 63, 74 (1977).

                                               11

Case 3:16-cr-00100-RLJ-DCP Document 303 Filed 07/21/21 Page 11 of 14 PageID #:
                                    2649
 Petitioner’s unsupported allegations are directly contradicted by the record and are not

 credited. Thus, Petitioner’s Claim 3 also fails on the merits.

        D. Prosecutorial Misconduct Claim

        The Court first notes that this claim is procedurally defaulted as Petitioner did not

 raise this issue on appeal. See Massaro, 538 U.S. at 504 (“[T]he general rule [is] that claims

 not raised on direct appeal may not be raised on collateral review unless the petitioner

 shows cause and prejudice.”) (citing Frady, 456 U.S. at 167-168, and Bousley, 523 U.S. at

 621–22); Poulsen v. United States, 717 F. App'x 509, 517 (6th Cir. 2017) (affirming lower

 court's finding that prosecutorial misconduct claims had been procedurally defaulted when

 raised in a § 2255 motion); Goward v. United States, 569 F. App'x 408, 411 (6th Cir. 2014)

 (observing that claims based on prosecutorial misconduct that had not been raised on direct

 appeal were procedurally defaulted). However, as discussed above Petitioner can overcome

 the default by showing cause and prejudice or that he is actually innocent.

        Here, Petitioner has not attempted to show cause or prejudice as to why he failed to

 raise this issue on appeal, nor has he attempted to show actual innocence. Even if Petitioner

 could show cause, his claim would still fail on its merits. “To prevail on

 his prosecutorial misconduct claims, [Petitioner] must show that the prosecutor's conduct

 so infected the trial with unfairness as to make the resulting conviction a denial of due

 process.” Jones v. United States, No. 17-5404, 2017 WL 8791898 at *5 (6th Cir. Nov. 1,

 2017) (internal quotation marks and citations omitted). There is simply nothing in the

 record supporting Petitioner's claim of prosecutorial misconduct or any prejudice that

 resulted from any action by the United States.

                                              12

Case 3:16-cr-00100-RLJ-DCP Document 303 Filed 07/21/21 Page 12 of 14 PageID #:
                                    2650
          Further, Petitioner has provided no factual support for this claim. Without some

 factual details to flesh out his claims of prosecutorial misconduct, the allegations are vague

 and conclusory and do not entitle Petitioner to relief. As this claim is conclusory and

 without factual support, the Court can reject this contention as insufficient to sustain the

 motion. See Ushery, No. 20-5292, at *3–4. Accordingly, Petitioner’s Claim 4 will be

 DENIED as procedurally defaulted.

    IV.      CONCLUSION

          For the reasons above, Petitioner’s § 2255 motion [Doc. 1; Crim. Doc. 280] will be

 DENIED and DISMISSED, and Petitioner’s motion for counsel [Doc. 3] will be

 DENIED.

    V.       CERTIFICATE OF APPEALABILITY

          Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

 appealability should be granted. A certificate should issue if a petitioner has demonstrated

 a “substantial showing of a denial of a constitutional right.” Id. The district court must

 “engage in a reasoned assessment of each claim” to determine whether a certificate is

 warranted. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001). Each issue must be

 considered under the standards set forth by the Supreme Court in Slack v. McDaniel, 529

 U.S. 473 (2000). Id.

          A petitioner whose claims have been rejected on the merits satisfies the

 requirements of § 2253(c) by showing that jurists of reason would find the assessment of

 the claims debatable or wrong. Slack, 529 U.S. at 484. Having examined Petitioner’s claims

 under the Slack standard, the Court finds that reasonable jurists could not find that the

                                              13

Case 3:16-cr-00100-RLJ-DCP Document 303 Filed 07/21/21 Page 13 of 14 PageID #:
                                    2651
 dismissal of those claims was debatable or wrong. Therefore, the Court will DENY

 issuance of a certificate of appealability.

        A separate judgment will enter.

            IT IS SO ORDERED.

                                                    ENTER:

                                                         s/ Leon Jordan
                                                    United States District Judge




                                               14

Case 3:16-cr-00100-RLJ-DCP Document 303 Filed 07/21/21 Page 14 of 14 PageID #:
                                    2652
